Opinion by
Judges CofeR and Lindsay :
Wood received as committee for the lunatic $566.46, which lie retained about four years. He had no right to expend for the benefit of the lunatic, without permission of the court, a greater sum than the profits of the estate, and there is no proof showing such an emergency as would justify him in expending more and then appealing to the chancellor for the confirmation of such expenditure.
He should be charged with interest at the rate of six per centum per annum, and this should be compounded at the end of each two years, and he evidently expended at least the amount of such interest, and as he has paid over to the new committee $350, he should be adjudged to pay $216.46 with six per centum interest from March 8, 1875.
This suit was to settle the accounts of Wood as committee, and there is nothing in the petition upon which to charge him on account *93of loss resulting from neglect of duty in regard to the collection of the debt on Veech, and therefore if a case was made out by the evidence no judgment could be properly rendered for any loss that may have resulted from his supposed negligence. It was necessary, if the purpose was to charge him for the loss of the Veech debt, to state in the petition facts showing his liability, and as that was not done we forbear to express an opinion whether on the facts appearing he is liable or not.

Weir & Son, for appellant.


Sweeney & Son, for appellees.

Judgment reversed and cause remanded for a judgment in conformity with this opinion.